ALLOWANCE
Applicant’s reply, filed 6 April 2021 in response to the non-final Office action mailed 6 January 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-2 and 4-12 are pending, wherein: claims 1 and 4 have been amended, claims 2, 5 and 8 are as originally filed, claims 6-7 and 9-12 are as previously presented, and claim 3 has been cancelled by this and/or previous amendment(s). Pending claims 1-2 and 4-12 are herein allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 April 2021 was filed after the mailing date of the non-final Office action on 6 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 6 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application Nos 16/309,728, 16/309,634, and/or 16/309,682 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 6 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos 10,370,467 and/or 10,717,792 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments/Amendments
The 35 U.S.C. 103 rejection of claims 1-12 as being unpatentable over Kawashima et al. (WO 2015/156416 A1; using USPGPub 2017/0121516 for English language citations) in view of Salyer (US 4,711,813) is withdrawn as a result of Applicant’s filed claim amendments. 
The provisional obviousness type double patenting rejections of the instant claims as unpatentable over the respective claims of copending Application Nos 16/309,728, 16/309,634, and 16/309,682 are withdrawn in view of Applicant’s properly filed and accepted terminal disclaimer (see above). 
The non-provisional obviousness type double patenting rejections of the instant claims as unpatentable over the respective claims of U.S. Patent Nos 10,370,467 and 10,717,792 are withdrawn in view of Applicant’s properly filed and accepted terminal disclaimer (see above). 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Kawashima (WO 2015/156416 A1; using USPGPub 2017/0121516 for English language citations) teaches resin compositions, suitable for use in heat transfer applications, comprising a resin component (1) and a resin component (2) (abstract; [0011]; [0013]) wherein resin component (1) is an olefin polymer comprising from more than 50 mol% or more to 95 mol% or less of monomer units derived from ethylene in its main chain and further monomer units derived from alpha-olefins having 10 or more carbon atoms ([0014]-[0039]), and wherein (1) has a melt enthalpy of 50 J/g or more as observed by DSC ([0018]; [0021]) and a melting peak temperature within 10 to 50°C as measured by DSC ([0018]), and wherein (2) has a melting peak temperature within 50 to 180°C as measured by DSC ([0101]-[0107]). Kawashima invites the further incorporation of publicly known additives but does not specifically teach a low-molecular compound (instant compound (3)) as claimed. Kawashima further differs from the instant resin component (1) (and/or (2)) in that Kawashima does not teach an copolymer which meets the instant claim 1 limitation of L1 as recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANE L STANLEY/           Primary Examiner, Art Unit 1767